DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21-45 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 21-45 include three distinct inventions that include significant changes in scope to previously presented claims 1-20.  Previously presented claims disclosed an electronic presentation system for automatic audience member incorporation including various input and output devices and generation of an output based on processing of received information.  Claims 21-45 disclose three distinct versions of a presentation remote with substantially distinct, non-overlapping, and non-obvious limitations.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively restricted based on newly presented claims.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-34, drawn to a presentation remote, classified in G06F 2203/0382.
II. Claims 35-40, drawn to a presentation remote for managing control of a meeting, classified in G06F 3/0487.
III. Claims 41-45, drawn to a presentation remote, classified in 2203/0384.
The inventions are independent or distinct, each from the other because:
I, II and III are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed provide distinct and non-obvious presentation remotes.  Group I discloses: determining an identity of a first user in possession of the presentation remote, authenticating the first user, determining, in accordance with user settings data, first settings associated with the first user, assuming a first configuration consistent with the first settings, determining first content associated with the first user, granting access to the first content for the first user, causing a first portion of the first content to be displayed for a first member of an audience, receiving by the input device an input from the first user to switch to a second portion of the first content, causing, in response to the received input, the second portion of the first content to be displayed for the first member of the audience, determining that the presentation remote has left the possession of the first user, rescinding, in response to the determination that the presentation remote has left the possession of the first user, access to the first content, determining an identity of a second user in possession of the presentation remote, authenticating the second user, determining, in accordance with user settings data, second settings associated with the second user, the second settings differing from the first settings, and assuming a second configuration consistent with the second setting.  Group II discloses determining a first user, determining a first device associated with the first user, transmitting, by the output device and to the first device, a first signal Group III discloses determining a set of choices, determining a set of colors, associating each choice of the set of choices with a unique color of the set of colors, determining a plurality of child devices, performing a first poll of the plurality of child devices at a first time, determining, as a result of the first poll, a first tally of how many child devices of the plurality of child devices are associated with each of the respective colors of the set of colors, performing a second poll of the plurality of child devices at a second time, determining, as a result of the second poll, a second tally of how many child devices of the plurality of child devices are associated with each of the respective colors of the set of colors, recording an event that transpires between the first time and the second time, causing information about the first tally to be displayed via a separate display device, and causing information about the second tally to be displayed via the separate display device.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because differing apparatus would require different non-overlapping search strategies resulting in a serious burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to the Attorney of record on 01/04/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624